FILED
                                FOR PUBLICATION                               JUL 25 2012

                                                                         MOLLY C. DWYER, CLERK
                   UNITED STATES COURT OF APPEALS                          U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



RICHARD STENGEL; MARY LOU                        No. 10-17755
STENGEL,
                                                 D.C. No. 4:10-cv-00318-RCC
              Plaintiffs - Appellants,

  v.                                             ORDER

MEDTRONIC INCORPORATED, a
foreign corporation,

              Defendant - Appellee.




KOZINSKI, Chief Judge:

       Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Fed. R. App. P. 35(a) and Circuit Rule

35-3. The three-judge panel opinion shall not be cited as precedent by or to any

court of the Ninth Circuit.

       Judges Wardlaw, Murguia and Hurwitz did not participate in the

deliberations or vote as to whether the case should be taken en banc.